Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended March 2010 2009 Change Income Account- Retail Revenues- Fuel $ 1,428 $ 1,252 $ 176 Non-Fuel 2,031 1,813 218 Wholesale Revenues 542 451 91 Other Electric Revenues 135 123 12 Non-regulated Operating Revenues 21 27 (6) Total Revenues 4,157 3,666 491 Fuel and Purchased Power 1,772 1,514 258 Non-fuel O & M 908 870 38 MCAR Litigation Settlement 0 202 (202) Depreciation and Amortization 343 390 (47) Taxes Other Than Income Taxes 212 200 12 Total Operating Expenses 3,235 3,176 59 Operating Income 922 490 432 Other Income, net 47 45 2 Interest Charges 222 226 (4) Income Taxes 236 167 69 Net Income 511 142 369 Dividends on Preferred and Preference Stock of Subsidiaries 16 16 - NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ 495 $ 126 $ 369 Notes -Certain prior year data has been reclassified to conform with current year presentation. -Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
